To compel respondent to turn over to his successor, goods taken by him during his term of office under an attachment.
Granted November 15, 1889.
Held, that it is the duty of the ex-sheriff who has attached property in his custody, after execution has been issued, to expose such property to the sheriff when requested, in order that it may be taken in execution and sold to satisfy the same; that if he has valid charges he should make out his bill and present it to the clerk or other taxing officer for taxation, or if they are not statutory fees, he should apply to the court for such allowance upon motion and notice to the parties interested. He has no right arbitrarily to fix his own price, and retain the property until paid.
Held, also, that the right of an ex-sheriff to execute process until the service upon him of the clerk’s certificate required by How. Stat., Sec! 59J, showing that his successor has qualified and given the security required by law, exists only as to such process as he has in his hands, and which he is required by How. Stat., Sec. 599, to deliver to his successor upon service of such certificate.